 

Exhibit 10.8

 

RETAIL AND TRAVEL SERVICES AGREEMENT

 

The following contract (hereinafter the “Agreement”) is made and entered into as
of this Feb. 28th, 2020 by and between lxtapa Palace Resort, SA de CV. Paseo de
las Garzas #1, lxtapa, Mexico, 40880 (“IPR”), Syndicated Resorts Association,
Inc. 5530 S. Valley View Blvd., STE 105, Las Vegas, Nevada. 89118 (“SRA”), and
SynchroTec 2 LLC, Orlando, Florida (“SYNC”). In this Agreement, SRA, IPR, SYNC
collectively referred to as the “Parties.”

 

WITNESSETH:

 

WHEREAS, lxtapa Palace Resort (“IPR”) has qualified and contractually enjoined
as an affiliate of Interval International Inc. (Interval) representing a
Vacation Exchange Network of 3,200 globally located affiliate resorts.
www.intervalworld.com.

 

WHEREAS, Syndicated Resorts Association, Inc. (“SRA”), NO. 333-222314, having
achieved S-1 validation from the U.S. Securities and Exchange Commission
(“SEC”), is prepared to submit Form 211 stock ticker symbol application.

 

WHEREAS, the Parties desire to enter into a marketing and sales agreement
whereby SRA, at its cost and expense, will establish a network of independent
and company-owned dealerships for Interval sales within the United States of
America known as the IPR Vacation Club (the Membership).

 

WHEREAS, IPR and SRA have agreed to utilize the services of SynchroTec 2, LLC
located in Orlando, Florida as the administrative entity that will fulfill all
orders. establish white-label websites. provide relevant documents. expend all
operating efforts to assure compliance with Interval International, Inc.
operational terms and conditions.

 

WHEREAS, the Parties have agreed that all technical information. as well as
Intellectual Properties powered by SYNC. is the one and only (exclusive) entity
to manage and control the technology and customer service support requirements
of independent and company-owned dealerships that operate under SRA management.

 

NOW, THEREFORE, in representation of the mutual benefits. obligations, terms.
and conditions herein contained. and other good and valuable considerations
acknowledged by the Parties, it is now agreed as follows:

 

1. Performance, Representations. and Warranties of IPR.

 

  ● IPR, a Mexican corporation, is in compliance and “good standing” with the
existing laws of its domicile. IPR represents and warrants Jose Mayoral has full
authority to enter into this Agreement in the name of IPR and to transact the
business herein contemplated, and is willing, capable and experienced to perform
as provided for herein.         ● IPR covenants and warrants that it, and its
employees. contractors, and agents. have complied with and shall comply with all
applicable State and Federal registrations concerning the Activities
contemplated.         ● IPR covenants and agrees that it shall be solely and
entirely responsible for all costs and expenses associated with its
Administrative activities, including but not limited to. all taxes, fees,
charges and expenses.         ● IPR, per its Interval International contract.
agrees to provide, obtain. and convey each Membership’s written acknowledgment
of receipt of deliverables. All Membership provisions contained and described in
the Participation Agreement. the Acknowledgments and the Terms and Conditions
for Members and the INTERVAL Basic, Gold or Platinum Participation Agreement.
collectively the (Network Documents).         ● IPR acknowledges and agrees
that. as used in this Agreement. the Members (the Members) shall mean and
include all consumers who execute an SRA/IPR program to which the consumer will
acquire a Membership and be entitled to receive the benefits and privileges as
described in the Membership documents (Network Documents). The Network Documents
comprise the terms of a binding contract between the Parties and the Member of
the Program.         ● IPR per its Interval international covenants agrees that
it shall provide Fulfillment Services for Members, once the Member duly executes
the Network Documents.

 

 

 

 

2. Performance, Representations. and Warranties of SRA/SYNC.

 

  ● SRA licensed in good standing under the Nevada State law. William Barber,
corporate President and has the authority to enter into this Agreement. SRA
shall not violate any Federal, State. or local governmental laws. rules, or
regulations while performing its duties according to this Agreement. SRA and its
employees, contractors, and agents shall use its best efforts to engage in such
Marketing Activities (i) following all applicable laws, (ii) with the highest
degree of professional and ethical competence, and (iii) with performance
standards set in place by Interval.         ● The SYNC managing director is Jose
Mayoral, with William Barber and Brandon Mayoral representing the Board of
Members.         ● SRA covenants and warrants that it shall comply with all
applicable financing and lending laws in its financed sales of Memberships to
the Members, including without limitation, the Federal Truth in Lending Act, and
the Regulations promulgated thereunder inclusive of “retail installment sales
acts” and lender licensing laws.         ● SRA covenants and agrees that (i)
neither it, nor its officers, directors. agents. or representatives shall make
any representation concerning any service available through the Members other
than those contained in the Network Documents, the IPR /Interval Membership Kit,
or the SRA and IPR Websites (as each are hereafter defined) collectively the
Members Materials (Members Materials); (ii) all sales of Memberships procured by
SRA and its agents and representatives shall comply with applicable
requirements. rules, and regulations: and (iii) IPR will monitor and supervise
all activities and actions of its agents and representatives and shall take
precautions as may be necessary to prevent any violation of the terms of this
Agreement and to prevent any false or fraudulent canvasses or solicitations.    
    ● SRA/SYNC covenants that it shall be responsible for answering and
satisfying all consumer and official complaints in connection with its Marketing
Activities. SRA shall use its best efforts to assure that all such allegations
resolved to the reasonable satisfaction of the consumer and any
governmental/official agency as may be involved.         ● SRA agrees that it
shall be prohibited from presenting the SRA/IPR Programs as a Resort Exchange
Company representative(s) (such as Interval), whether by using their name, logo,
trademark, or reputation in any unlawful or unethical manner. Including but not
limited to impersonating any affiliated Resort to the program. act as a Resort
Exchange company employee, representative, partner, owner, associate, affiliate
or collaborator.         ● SRA covenants and agrees that Timeshare Resale is not
a program offered by SRA, IPR nor the Resort Exchange Company. There is no
participation or relationship in any way between IPR, SRA, and Timeshare Resale
companies.         ● SRA/SYNC agrees that during and after any termination of
this Agreement, IPR and Interval and any of its Affiliates may contact Members
to bring current any due payment for products and services.         ● SRA/SYNC
has acquired and will maintain all necessary products, permits, and
registrations required to perform the Sales and Marketing Services and its other
obligations under this Agreement.         ● Withstanding SRA compliance of its
obligations under this Agreement, IPR/SYNC shall provide Fulfillment Services to
all Members consistent with its ordinary course of business and the
requirements, as stated in the Network Documents, the Members Materials. this
Agreement, and applicable law.

 

 

 

 

3. Independent Contractor Relationship.

 

The Parties expressly agree that their relationship shall be that of IPR
independent contractors and not that of an employer and employee or principal
and agent. The Parties agree that neither shall have a right of control over and
to the other. However. each Party concurs as to the objectives and the scope of
services required, all as herein set forth. Each Party shall have full power and
authority to select the means. manner. and method of performing the work and
accomplishing those objectives without detailed direction or control by any
other Party. Each Party shall be solely responsible for the compensation payable
to its agents. employees, servants, and subcontractors. No agent. employee, or
servant of IPR is an employee, agent, or servant of SRA, and no agent, employee,
or servant is an employee. agent, or servant of IPR. SRA and IPR shall be solely
and entirely responsible for the acts of its agents and employees during its
performance of this Agreement, explicitly recognizing that IPR personnel is not
an employee or agent of SRA.

 

4. No Franchise Relationship or Business Opportunity.

 

The Parties acknowledge and agree that no franchise relationship or business
opportunity, as defined under federal law (16 C.F.R. 436.2) or applicable state
law, is created or intended.

 

5. Tax and Workers’ Compensation Liability.

 

The Parties acknowledge and agree that no Party will withhold any taxes from any
amounts paid to any other party, nor will any Party pay unemployment
compensation or provide workers’ compensation insurance to any other, except as
may be required according to an order imposed by a court or administrative
agency of competent jurisdiction. Each Party shall be solely responsible for all
taxes of every kind and nature concerning its business activities, and the other
Party shall have no responsibility for the same. Each Party agrees to file all
required tax forms and pay all related taxes as to its business activities.

 

6. Confidential Information.

 

  (a) The Parties shall not at any time during the term of this Agreement and
continuing Two-Years after termination of this Agreement, divulge or use for its
purposes or the purposes of any third party, any trade secrets, confidential or
business information relating to the business affairs of SRA, that is not
commonly known to the public or required to be disclosed according to court
order or other legal proceedings. The Parties, by execution hereof, agree that
SRA has disclosed to IPR in confidence certain information relating to its
business. IPR, by execution hereof, acknowledges and agrees that the disclosure
of all such information by SRA to IPR has been in confidence and is of a
confidential nature. IPR acknowledges and agrees that it shall not use such
confidential information except in direct pursuit of its responsibilities and
rights under this Agreement.         (b) The Parties, by execution hereof, agree
that IPR has published to SRA in confidence certain information relating to its
business. SRA, by execution hereof, acknowledges and agrees that the disclosure
of all such information by lPR to SRA has been in confidence and is of a
confidential nature. SRA acknowledges and agrees that it shall not pursue such
confidential information except in direct pursuit of its responsibilities and
rights under this Agreement. Further, SRA recognizes that it may receive from
time to time from IPR lists of established brokers of IPR or its affiliates, and
upon receipt of such records and for two (2) years after termination of this
Agreement, SRA as a result of this agrees that it will not solicit, on behalf of
any person or entity and to IPR’s detriment, any of such established brokers or
affiliates. to induce or persuade such persons to purchase from any person or
entity other than IPR any travel products or SRA services, which are the same or
similar to those products marketed, sold and offered by IPR. As used here,
“established broker or affiliate” means any broker with which IPR or its
affiliates have an ongoing relationship during the term of the Agreement, which
relationship IPR or its affiliates reasonably expect to continue in the
foreseeable future.         (c) The Parties hereto agree that the terms of this
Agreement and all communications and performance hereunder. including, but not
limited to, the identity of the Members; the number of Members seeking
Fulfillment; the identification of particular accommodations provided by IPR in
respect to its Fulfillment Services; shall be kept and maintained confidentially
by each Party and its Affiliates, and shall not be disclosed to any third party;
provided, however, that the terms hereof may available to the Parties’ legal
advisors and financial representatives in respect to counsel and advice provided
by such representative or counsel.         (d) It is agreed by the Parties that
the above information is not publicly available and that the Parties shall take
reasonable precautions and steps to assure that the same remains confidential
between them.

 

 

 

 

7. Term of Agreement.

 

The initial term of this Agreement shall commence on the date hereof and
continue until one (5) year term after that (the “Initial Term”) unless
otherwise terminated earlier under the terms hereof. Unless written notice of
termination is delivered to the other party at least sixty (60) days before the
end of the Initial Term, then this Agreement shall be automatically extended for
an additional one (5) year term unless otherwise terminated earlier, according
to the terms hereof

 

8. Termination.

 

All rights on termination listed below require the immediate repayment of monies
based on contractually lent terms by SRA to IPR or SYNC in case of breach by
either Party of any of the terms hereof.

 

SRA shall have the right to terminate for a cause this Agreement upon sixty (60)
days written notice and 30 days to cure.

 

IPR or SRA shall have the right to terminate this Agreement, upon ninety (90)
days written notice to the other according to the following:

 

  i. The filing of a voluntary petition in bankruptcy by IPR or SRA or if IPR or
SRA shall be adjudicated bankrupt or insolvent, or upon the execution by IPR or
SRA of an assignment for the benefit of creditors, or upon the appointment of a
receiver for IPR or SRA; provided, however, if cured such filing, petition,
assignment, or dismissed with prejudice or terminated within ten {10) days of
commencement; and         ii. The failure of SRA to comply with any material
term or provision of this Agreement; provided However, this event considered
cured if SRA remedies such as failure of compliance (reasonably satisfactory to
IPR) within ten (10) days after receiving written notice of its occurrence.    
    iii. Notwithstanding anything contained in this Agreement to the contrary,
either party may terminate this Agreement for any reason whatsoever, so long as
the party electing to terminate this Agreement provides sixty (60) days· prior
written notice to the other.

 

9. Effect of Termination.

 

In the event of any termination of this Agreement, SYNC required to provide all
Fulfillment Services to the Members following the terms of the Network Documents
and applicable law, and IPR shall not have any responsibility or liability
therefore.

 

10. Notices.

 

Any notice, request, demand or other communication required or permitted
hereunder shall be given by certified mail, return receipt requested, addressed
to the signatory of this Agreement. and shall be given five (5) days after being
mailed or one (1) day after being sent via overnight delivery. In the event any
notice is to be provided to either Party, a copy of the same be mailed to IPR
3956 Town Center Blvd. PMB 418, Orlando, FL 32837., and to SRA: 5530 S. Valley
View Blvd., STE 105, Las Vegas, Nevada. 89118.

 

 

 

 

11. Assignment.

 

This Agreement shall be binding upon the Parties and their respective successors
and assigns; provided, however, that IPR understands that (a) SRA shall have the
power or right to assign or sell any of its rights or interests in this
Agreement but only with the prior written consent of IPR.

 

12. Applicable Law.

 

The Parties waive the right to a jury trial in any action related to these terms
and conditions or the relationship between the Parties and INTERVAL or INTERVAL
affiliated resorts, any Member, any guest of a Member, and their respective
successors and assignees. This Agreement shall be governed by and construed
according to the laws of the State of Florida. Any arbitration to enforce this
Agreement shall be litigated in the State of Florida. County of Orange, which
shall be deemed the proper venue for all purposes.

 

13. Arbitration.

 

The Parties consent and waive the objection to the non-exclusive corporate
jurisdiction of and venue in the Florida State courts situated in Orange County,
or The State of Nevada, County of Clark in the United States, for all
registrations about this Agreement and all cases and controversies under this
Agreement or between the Parties.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shalt, if demanded by the Parties, be settled by arbitration
administered by the American Arbitration Association following its
Commeintervalal Arbitration Rules (including the Emergency Interim Relief
Procedures). conducted in the State of Florida, County of Orange, or and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof. In the event, any Party commences an action against
the other Party to enforce any provision of this Agreement or because of a
breach by the other Party of any of the terms hereof; the prevailing party shall
not be entitled to recover from the non-performing or breaching Party any
attorney’s fees and costs.

 

14. Entire Agreement.

 

This Agreement constitutes the entire agreement between the Parties. Any
arrangements, promises, negotiations, representations. or other terms not set
forth or referred to in this Agreement are of no force and effect.

 

15. Modification.

 

This Agreement may not be modified or amended except in a written amendment or
addendum to this Agreement signed by both Parties hereto.

 

16. Interpretation.

 

Agreed should a provision of this Agreement require litigation, the Parties
acknowledge they had the opportunity to participate equally in the preparation
of this Agreement.

 

17. Survival.

 

Any representations. covenants, or warranties set forth herein, or in any
document, agreement. instrument or certificate simultaneously executed herewith.
including without limitation. SRA’s indemnification obligation to IPR shall
survive the execution, performance, and termination of this Agreement.

 

18. Commercial Efficacy.

 

IPR. SYNC, and SRA shall use all reasonable efforts to give commercial efficacy
to the terms and conditions of this Agreement and to promote the business
objectives of each Party hereunder for each Party to accomplish its obligations
contemplated by this Agreement.

 

 

 

 

19. No Affiliation.

 

IPR acknowledges that it is a separate and distinct entity contractually
affiliated with SRA and SYNC. IPR is aware and positively consents to the
sharing of equity between SRA and SYNC.

 

20. Miscellaneous.

 

If any part of this Agreement shall be deemed invalid under applicable law. the
remaining portions of this Agreement shall be in full force and effect. In
construing this Agreement. the singular tense shall include the plural, and the
male or neuter gender shall mean and comprehend all genders whenever such
meaning or interpretation is necessary and appropriate. Headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. Neither this Agreement nor a
memorandum recorded without both Parties’ prior written consent.

 

This Agreement shall be binding upon the Parties hereto; their legal
representatives, successors and assigns. and the Parties hereto do now covenant
and agree that they. their legal representatives. successors and assigns will
execute any papers and documents required per this Agreement.

 

The failure of any Party to exercise any right or remedy provided hereunder is
considered a waiver of such right or remedy nor a modification of this
Agreement. This Agreement executed in multiple counterparts, each of which can
original and, all of which shall constitute the same instrument.

 

IN WITNESS, this Agreement executed as of the day and year first above written.

 

SRA: SYNDICATED RESORTS ASSOCIATION, INC.

 

/s/ William Barber   William Barber, President   Date: 3/2/2020  

 

IPR: IXTAPA PALACE RESORT, SA de CV

 

/s/ Jose Mayoral   Jose Mayoral, Legal Representative   Date: 2/25/2020  

 

 

